      Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 1 of 30




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


TAMMY LYNN ISER,


                               Plaintiff,
vs.                                                 Civil Action No.:
EQUIFAX INFORMATION                             I
                                                    JURY TRIAL
SERVICES, LLC; EXPERIAN
INFORMATION SOLUTIONS, INC;                         DEMANDED
and TRANS UNION, LLC,


                            Defendants.



                                  COMPLAINT

      Tammy Lynn Iser (“Plaintiff” or “Mrs. Iser”), a living, breathing consumer,

brings this Complaint against Equifax Information Services, LLC (“Equifax”);

Experian Information Solutions, Inc. (“Experian”); and Trans Union, LLC (“Trans

Union”) (collectively, “Defendants”), and states as follows:

                                INTRODUCTION

      1.    The computerization of our society has resulted in a revolutionary

increase in the accumulation and processing of data concerning individual American

consumers. Data technology, whether it is used by businesses, banks, the Internal


                                            1
      Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 2 of 30




Revenue Service or other institutions, allows information concerning individual

consumers to flow instantaneously to requesting parties. Such timely information is

intended to lead to faster and better decision-making by its recipients and, in theory,

all of society should ultimately benefit from the resulting convenience and

efficiency.

      2.      However, unfortunately this information has also become readily

available for, and subject to, mishandling and misuse. Individual consumers can and

do sustain substantial damage, both economically and emotionally, whenever

inaccurate or fraudulent information is disseminated and/or obtained about them. In

fact, Defendants acknowledge this potential for misuse and resulting damage every

time they sell their credit monitoring services to a consumer.

      3.      The ongoing technological advances in the area of data processing have

resulted in a boon for the companies that accumulate and sell data concerning

individuals’ credit histories and other personal information. Such companies are

commonly known as consumer reporting agencies (“CRAs”).

      4.      Defendants Equifax, Experian, and Trans Union are each CRAs as

defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681a(f).

      5.      These CRAs sell information to readily paying subscribers (i.e.,

retailers, landlords, lenders, potential employers, and other similar interested




                                          2
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 3 of 30




parties), commonly called “consumer reports,” concerning individuals who may be

applying for retail credit, housing, employment, or a car or mortgage loan.

      6.    Since 1970, when Congress enacted the Fair Credit Reporting Act, 15

U.S.C. § 1681, et seq. (“FCRA”), federal law has required CRAs to implement and

utilize reasonable procedures “to assure maximum possible accuracy” of the

personal, private, and financial information that they compile and sell about

individual consumers.

      7.    One of the primary purposes in requiring CRAs to assure “maximum

possible accuracy” of consumer information is to ensure the stability of our banking

system:

      The banking system is dependent upon fair and accurate credit
      reporting. Inaccurate credit reports directly impair the efficiency of the
      banking system, and unfair credit reporting methods undermine the
      public confidence which is essential to the continued functioning of the
      banking system.

See 15 U.S.C. § 1681(a)(1).

      8.    The preservation of one’s good name and reputation is also at the heart

of the FCRA’s purposes:

      [W]ith the trend toward computerization of billings and the
      establishment of all sorts of computerized data banks, the individual is
      in great danger of having his life and character reduced to impersonal
      “blips” and key-punch holes in a stolid and unthinking machine which
      can literally ruin his reputation without cause, and make him
      unemployable or uninsurable, as well as deny him the opportunity to
      obtain a mortgage or buy a home. We are not nearly as much concerned
      over the possible mistaken turn-down of a consumer for a luxury item
                                          3
      Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 4 of 30




      as we are over the possible destruction of his good name without his
      knowledge and without reason. * * * [A]s Shakespeare said, the loss of
      one’s good name is beyond price and makes one poor indeed (emphasis
      added).

Bryant v. TRW, Inc., 689 F.2d 72, 79 (6th Cir. 1982) [quoting 116 Cong. Rec.

36570 (1970)].

      9.     The FCRA also requires CRAs to conduct a reasonable reinvestigation

to determine whether information disputed by consumers is inaccurate and record

the current status of the disputed information, or delete the disputed information,

before the end of the 30-day period beginning on the date on which the CRA receives

the notice of dispute from the consumer. This mandate exists to ensure that consumer

disputes are handled in a timely manner and that inaccurate information contained

within a consumer’s credit report is corrected and/or deleted so as to not prevent said

consumer from benefiting from his or her credit and obtaining new credit.

      10.    In light of these important findings and purposes, Congress specifically

noted “a need to insure that [CRAs] exercise their grave responsibilities with

fairness, impartiality, and respect for the consumer’s right to privacy.” See 15 U.S.C.

§ 1681(a)(4).

      11.    This action seeks actual, statutory, and punitive damages, costs and

attorneys’ fees for Plaintiff against Defendants for their willful and/or negligent

violations of the Fair Credit Reporting Act, 15 U.S.C. §§ 1681, et seq., as described

herein.
                                          4
      Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 5 of 30




                                      THE PARTIES

      12.    Plaintiff Tammy Lynn Iser (“Plaintiff” or “Mrs. Iser”), is a natural

person who resides in the State of Florida, and is a “consumer” as that term is defined

in 15 U.S.C. § 1681a(c).

      13.    Defendant Equifax Information Services, LLC. (“Equifax”) is a limited

liability company that resides in the State of Georgia and in the Northern District.

      14.    Equifax is a “consumer reporting agency” as defined in 15 U.S.C. §

1681a(f). Equifax is regularly engaged in the business of assembling, evaluating,

and disseminating information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. § 1681a(d) to third parties.

      15.    Defendant Experian Information Solutions, Inc. (“Experian”) is a

foreign limited liability company authorized to do business in the State of Georgia.

      16.    Experian is a “consumer reporting agency” as defined in 15 U.S.C. §

1681a(f). Experian is regularly engaged in the business of assembling, evaluating,

and disseminating information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. § 1681a(d) to third parties.

      17.    Defendant Trans Union, LLC (“Trans Union”) is a foreign limited

liability company authorized to do business in the State of Georgia.

      18.    Trans Union is a “consumer reporting agency” as defined in 15 U.S.C.

§ 1681a(f). Trans Union is regularly engaged in the business of assembling,


                                          5
      Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 6 of 30




evaluating, and disseminating information concerning consumers for the purpose of

furnishing consumer reports, as defined in 15 U.S.C. § 1681a(d) to third parties.

                             JURISDICTION AND VENUE

      19.    This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

§ 1331 and 15 U.S.C. § 1681p, which allows claims under the FCRA to be brought

in any appropriate court of competent jurisdiction.

      20.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claims

occurred in this District.

                                      FACTS

   The Credit Bureau Defendants’ Practices Concerning the Sale of Credit
                       Reports on the “Deceased”

      21.    Defendants Equifax, Experian, and Trans Union sell millions of

consumer reports (often called “credit reports” or “reports”) per day, and also sell

credit scores.

      22.    Pursuant to 15 U.S.C. § 1681e(b), consumer reporting agencies, like

Defendants Equifax, Experian, and Trans Union, are required “to follow reasonable

procedures to assure maximum possible accuracy of the information concerning the

individual about whom the report relates.”

      23.    Pursuant to 15 U.S.C. §§ 1681b and 1681e(a), consumer reporting

agencies, like Defendants Equifax, Experian, and Trans Union, must maintain
                                          6
        Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 7 of 30




reasonable procedures to assure that reports are sold only for legitimate “permissible

purposes.”

        24.   Defendants Equifax, Experian, and Trans Union routinely place a

“deceased” notation or marking on credit reports when they are advised by any of

their many data furnishing sources (such as banks and debt collectors) that a given

consumer is deceased.

        25.   Defendants Equifax, Experian, and Trans Union’s furnishing sources

identify “deceased” consumers by marking the “status” of such consumer’s

responsibility for any subject account with an “X” code in the “ECOA” field of an

electronic data input format used in the credit reporting industry, known as Metro or

Metro 2.

        26.   Defendants Equifax, Experian, and Trans Union do not request or

require a death certificate from any of their data sources which advise that a

consumer is “deceased” before placing a “deceased” mark in that consumer’s credit

file.

        27.   Defendants Equifax, Experian, and Trans Union do not request or

require any proof from any data source which advises that a consumer is “deceased”

showing that the consumer is, in fact, deceased before placing a “deceased” mark on

that consumer’s report.




                                          7
      Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 8 of 30




      28.    Defendants Equifax, Experian, and Trans Union do not independently

verify with any source or furnisher that a consumer is, in fact, deceased before

placing a “deceased” mark on that consumer’s report.

      29.    In some cases, in order to assure accuracy, Defendants Equifax,

Experian, and Trans Union may send letters and/or other communications to

consumers when certain information that may be considered suspicious or unreliable

is furnished about said consumers to be placed in their credit files, such as in cases

where consumers have a freeze or fraud alert on their credit report, or in accordance

with certain state laws, such as the consumer laws of Colorado. Defendants Equifax,

Experian, and Trans Union do not have any procedure to notify consumers (such as

a next of kin or executor or administrator of the consumer’s estate) when an “X”

deceased code is furnished to it to be placed in said consumer’s credit file or report.

      30.    Defendants Equifax, Experian, and Trans Union regularly receive the

“Death Master File” from the Social Security Administration, including weekly

and/or monthly updates, listing by social security number those consumers that the

government believes to be deceased. But Defendants Equifax, Experian, and Trans

Union do not cross-reference the “X” code received from data furnishers with the

Death Master File in order to determine whether any given consumer reported as

deceased via a furnishing source is also on the Death Master File before selling a

credit report about said consumer, or at any time.


                                          8
      Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 9 of 30




      31.    Defendants Equifax, Experian, and Trans Union will only use the Death

Master File to sell additional products for an additional fee, which are designed to

show whether a given consumer is truly deceased.

      32.    Defendants Equifax, Experian, and Trans Union do not employ any

procedures at all to assure that a consumer with a “deceased” mark on a report is, in

fact, actually deceased before placing the “deceased” mark on that consumer’s report

and selling that report for profit.

      33.    Even in instances where other data on the face of the consumer’s report

indicates that he/she is not deceased, Defendants Equifax, Experian, and Trans

Union do not employ any procedures to assure that a consumer with a “deceased”

mark on a report is, in fact, actually deceased before placing the “deceased” mark in

that consumer’s file.

      34.    Even in instances where the purportedly deceased consumer

communicates directly with Defendants Equifax, Experian, and Trans Union,

Defendants Equifax, Experian, and Trans Union do not employ any procedures to

assure that a consumer with a “deceased” mark on a report is, in fact, actually

deceased before placing the “deceased” mark on that consumer’s report.

      35.    Once a “deceased” mark is placed upon a consumer’s report,

Defendants Equifax, Experian, and Trans Union will not calculate and will not

provide a credit score for that consumer.


                                            9
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 10 of 30




      36.    Upon Defendants Equifax, Experian, and Trans Union’s reports with a

“deceased” mark sold to third parties, Defendants Equifax, Experian, and Trans

Union never calculate or provide a credit score for that consumer and instead reports

that consumer’s credit score as “N/A.”

      37.    Defendants Equifax, Experian, and Trans Union know that third party

credit issuers require a credit score in order to process a given credit application.

      38.    Defendants Equifax, Experian, and Trans Union know that consumers

without credit scores are unable to secure any credit from most credit issuers.

      39.    Defendants Equifax, Experian, and Trans Union know that living

consumers are routinely turned down for credit specifically because they are

reporting them as “deceased” and without a credit score.

      40.    Defendants Equifax, Experian, and Trans Union have been put on

notice for years through consumer disputes and lawsuits that living, breathing

consumers are turned down for credit specifically because they are reporting them

as “deceased” and without a credit score.

      41.    Defendants Equifax, Experian, and Trans Union have received and

documented many disputes from consumers complaining that their credit reports had

them erroneously marked as “deceased.”

      42.    Defendants Equifax, Experian, and Trans Union know that thousands

of consumers are erroneously marked as “deceased” on their credit reports via an


                                          10
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 11 of 30




erroneous furnishing of the “X” code, even when said consumers (and their dates of

birth and social security numbers) are not on the Death Master File and are, in fact,

alive.

         43.   Nevertheless, Defendants Equifax, Experian, and Trans Union do not

employ any procedures to assure that a consumer marked as “deceased” on their

credit reports is, in fact, deceased.

         44.   Even consumers who dispute the erroneous “deceased” status on their

Equifax, Experian, and Trans Union credit reports continue to be erroneously

marked as deceased unless the furnishing source which provided the erroneous “X”

code in the first instance decides to change the code.

         45.   Defendants Equifax, Experian, and Trans Union do not have any

independent procedure to change an erroneous deceased status on their own and will

merely parrot their furnishing source in the case of a reinvestigation into the accuracy

of the deceased status upon a consumer’s report, a reinvestigation which is triggered

by a consumer dispute.

         46.   Nor do Defendants Equifax, Experian, and Trans Union employ any

procedures to limit or stop the furnishing of reports to third parties for consumers

that they have marked as “deceased” under any circumstances.

         47.   For years after a consumer’s actual death, Defendants Equifax,

Experian, and Trans Union will continue to sell credit reports about that consumer.


                                          11
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 12 of 30




      48.    Defendants Equifax, Experian, and Trans Union will only remove a

deceased consumer’s file from their respective credit reporting databases when it is

no longer valuable to them—meaning that no one is continuing to purchase reports

about that consumer.

      49.    Defendants Equifax, Experian, and Trans Union charge third parties a

fee for reports with a mark that a consumer is deceased (“reports on the deceased”)

as they would for any other report.

      50.    Defendants Equifax, Experian, and Trans Union profit from the sale of

reports on deceased consumers.

      51.    Defendants Equifax, Experian, and Trans Union have in their

respective credit reporting databases many “deceased” tradelines corresponding to

distinct credit files for individual consumers that they have marked as “deceased.”

      52.    Defendants Equifax, Experian, and Trans Union know that truly

deceased consumers do not apply for credit.

      53.    Defendants Equifax, Experian, and Trans Union know that the credit

information and reports of truly deceased persons are used by criminals to commit

identity theft or credit fraud. Indeed, identity theft using the personal identifying

information of deceased consumers is known to Defendants Equifax, Experian, and

Trans Union to be a common and major source of identity theft.




                                         12
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 13 of 30




      54.    Defendants Equifax, Experian, and Trans Union know that identity

theft and credit fraud are serious and widespread problems in our society.

      55.    Defendants Equifax, Experian, and Trans Union warn the relatives of

truly deceased consumers that identity theft can be committed using the credit

reports and information of the deceased, and require relatives to provide a death

certificate or executorship papers, among other forms of proof, before accessing the

deceased consumer’s credit information or report.

      56.    Defendants Equifax, Experian, and Trans Union have no similar death

certificate, executorship paper, or any other proof requirements for their data

sources, which report a consumer as deceased or for the purchasers of their reports

who access the purportedly deceased consumer’s information.

      57.    Defendants Equifax, Experian, and Trans Union sell reports on

supposedly deceased consumers to third parties in an automated fashion and without

any specific or general certification that could reasonably explain a “permissible

purpose” for purchasing or using a (supposedly) deceased consumer’s credit history

and/or report.

      58.    For consumers who are deceased, there rarely, if ever, exists a

permissible purpose under the FCRA for Defendants Equifax, Experian, and Trans

Union to sell their credit reports, absent a court order.




                                           13
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 14 of 30




      59.     Defendants Equifax, Experian, and Trans Union know that such reports

contain a vast amount of personal identifying and credit account information on the

supposedly deceased consumer, information that can be used to commit identity theft

or for other fraudulent purposes.


Affirm Denies Plaintiff Credit Due to Defendant Trans Union and Experian’s
                Inaccurate Credit Reporting on July 4, 2020

      60.     On or about July 4, 2020, Plaintiff sought to obtain a loan to buy her

daughter a chair and submitted a credit application.

      61.     Shortly thereafter, in or about July 4, 2020, Affirm denied Plaintiff’s

credit application based upon the contents of Plaintiff’s Trans Union and Experian

credit reports.

      62.     Plaintiff takes great pride in her good name and established credit rating

and works hard to ensure that her bills are paid in-full and on-time each month.

Plaintiff believes and understands that her credit record with her creditors is good,

so Plaintiff could not imagine how application had been denied.


            Plaintiff’s First Round of Disputes with the Credit Bureaus

      63.     On or about July 2020, extremely shocked, surprised, and embarrassed

at Defendants’ inaccurate reporting, Plaintiff calls the Defendants to dispute the

deceased notation on her credit reports.


                                           14
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 15 of 30




   The Credit Bureaus’ Method for Considering Consumer Credit Report
                                Disputes

      64.    The credit industry has constructed a method of numeric-alpha codes

for considering consumer credit report disputes. See 15 U.S.C. § 1681i(a)(5)(D).

      65.    The credit bureaus, Equifax, Experian, Trans Union, and Innovis, have

thus created the Online Solution for Complete and Accurate Reporting, or e-

OSCAR, as the credit industries’ standard of performance. e-OSCAR allows the

credit bureaus to create and data furnishers to respond to disputes initiated by

consumers by routing credit reporting agency-created prompts for automated

consumer dispute verifications to the appropriate data furnishers. e-OSCAR utilizes

a numeric-alpha language specific to the credit reporting industry.

      66.    That lexicon or unique language is commonly referred to in the credit

reporting industry as “Metro II.” It is also known industry wide as the CDIA’s

“Credit Reporting Resource Guide.”

      67.    Metro II is driven by numeric codes that translate into specific alpha

representations about consumers’ creditworthiness and character that will ultimately

appear on credit reports issued to third parties who make credit, insurance, rental,

and employment decisions regarding consumers.




                                         15
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 16 of 30




      68.   Metro II codes are used on an industry wide form known within the

credit industry as an Automated Consumer Dispute Verification (“ACDV”)

electronic form.

      69.   The ACDVs have many fields in their body for use in effecting

thorough and complete communications between data furnishers and the credit

reporting agencies.

      70.   These ACDV “fields” have various titles for the many substantive areas

into which the Metro II codes can be entered.

      71.   Upon receiving a dispute from a consumer, the credit bureaus have an

automated system that prepares ACDVs that are sent to each of the data furnishers

that are reporting the credit accounts disputed by a consumer.

      72.   The data furnishers then have an obligation under the FCRA to conduct

a reasonable reinvestigation with respect to the disputed credit account and review

all relevant information provided by the consumer with the dispute to determine

whether the disputed credit account information is accurate and/or belongs to the

disputing consumer. See 15 U.S.C. § 1681s-2(b).

      73.    Once the data furnisher completes its reinvestigation, it will code the

ACDV accordingly, representing either that the disputed account was verified as

accurate and belonging to the disputing consumer, updating information related to




                                         16
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 17 of 30




the account, or deleting the account entirely, and return the ACDV to the respective

credit bureau(s) via eOSCAR.


              The Credit Bureaus’ Responses to Plaintiff’s Disputes

      74.    Defendants Equifax, Experian, and Trans Union did not respond to

Plaintiff’s July disputes.

      75.    Defendants Equifax, Experian, and Trans Union did not indicate that

Plaintiff’s July disputes were found to be frivolous or irrelevant.

      76.    Defendants Equifax, Experian, and Trans Union failed to conduct a

reasonable reinvestigation of Plaintiff’s July disputes, or any reinvestigation

whatsoever, to determine whether the disputed information is inaccurate and record

the current status of the disputed information, in violation of 15 U.S.C.

§ 1681i(a)(1)(A).

      77.    Thereafter, Defendants Equifax, Experian, and Trans Union failed to

correct or delete the deceased notation appearing in Plaintiff’s credit reports and

continued to report as deceased thereafter.


         Plaintiff’s Second Round of Disputes with the Credit Bureaus

      78.    On or about August 18, 2020, feeling even more shocked, surprised,

and embarrassed as a result of Defendants’ inaccurate reporting, Plaintiff mailed

written disputes to Equifax, Experian, and Trans Union, via certified mail, disputing

                                          17
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 18 of 30




the deceased notations that all three credit bureaus were reporting in her credit

reports. Plaintiff requested that Equifax, Experian, and Trans Union reinvestigate

the disputed information, correct the reporting, and send corrected copies of her

credit reports.

      79.    Plaintiff’s August 18, 2020 disputes specifically included her full name,

date of birth, Social Security number, and current address so that the credit bureaus

would be able to properly identify and locate her credit files.

      80.    Plaintiff also attached the following documents to her August 18, 2020

disputes to serve as further proof of life: a photocopy of her current driver’s license

and Social Security card.


              The Credit Bureaus’ Responses to Plaintiff’s Disputes

      81.    Defendants Equifax, Experian, and Trans Union did not respond to

Plaintiff’s August disputes.

      82.    Defendants Equifax, Experian, and Trans Union did not indicate that

Plaintiff’s August disputes were found to be frivolous or irrelevant.

      83.    Defendants Equifax, Experian, and Trans Union failed to conduct a

reasonable reinvestigation of Plaintiff’s August disputes, or any reinvestigation

whatsoever, to determine whether the disputed information is inaccurate and record

the current status of the disputed information, in violation of 15 U.S.C.

§ 1681i(a)(1)(A).
                                          18
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 19 of 30




      84.    Thereafter, Defendants Equifax, Experian, and Trans Union failed to

correct or delete the deceased notation appearing in Plaintiff’s credit reports and

continued to report as deceased thereafter.


 Plaintiff’s Third Round of Disputes with Defendants Equifax, Experian, and
                       Trans Union on October 6, 2020

      85.    On or about October 6, 2020, Plaintiff yet again mailed written disputes

to Equifax, Experian, and Trans Union, via certified mail, disputing the deceased

notations that the credit bureaus were reporting in her credit reports. Plaintiff

requested they reinvestigate the disputed information, correct the reporting, and send

corrected copies of her credit reports.

      86.    Plaintiff’s October 6, 2020 disputes specifically included her full name,

date of birth, Social Security number, and current address so that the credit bureaus

would be able to properly identify and locate her credit files.

      87.    Plaintiff also attached the following documents to her October 6, 2020

disputes to serve as further proof of life: a photocopy of her current driver’s license

and Social Security card.



 Nordstrom Denies Plaintiff Credit Due to Defendant Experian’s Inaccurate
                Credit Reporting on December 20, 2020

      88.    On or about December 20, 2020, Plaintiff sought to obtain a store credit

card and submitted a credit application.
                                           19
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 20 of 30




      89.    Shortly thereafter, in or about December 20, 2020, Nordstrom denied

Plaintiff’s credit application based upon the contents of Plaintiff’s Experian credit

report.

      90.    While angry and confused about how such a mistake could happen, and

also fearful of what it meant to her ultimate ability to secure financing or obtain

credit in the future, Plaintiff genuinely believed that such an obvious error would

have to be fairly easily corrected. However, Plaintiff quickly discovered that

correcting this obvious error would not be as easy as he had first hoped, as

Nordstrom informed him that it could not approve him for a credit card given the

information reported by Experian.


  Plaintiff’s Fourth Disputes with Defendants Equifax, Experian, and Trans
                                    Union

      91.    In or about late December 16, 2020, Plaintiff, feeling hopeless and

unable to use her credit in any way, yet again mailed written disputes to Equifax,

Experian, and Trans Union, via certified mail, disputing the deceased notations that

the credit bureaus were reporting in her credit reports. Plaintiff requested that

Equifax and Experian reinvestigate the disputed information, correct the reporting,

and send corrected copies of her credit reports.




                                         20
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 21 of 30




      92.    Plaintiff’s January disputes specifically included her full name, date of

birth, Social Security number, and current address so that the credit bureaus would

be able to properly identify and locate her credit files.

      93.    Plaintiff also attached the following documents to her December 16,

2020 disputes to serve as further proof of life: a photocopy of her current driver’s

license and Social Security card.


  Capital One Bank Denies Plaintiff Credit Due to Defendant Trans Union’s
                      Inaccurate Credit Reporting

      94.    On or about January 21, 2021, Plaintiff sought to obtain a credit card

and submitted a credit application with Capital One Bank.

      95.    Shortly thereafter, in or about January 21, 2021, Capital One Bank

denied Plaintiff’s credit application based upon the contents of Plaintiff’s Trans

Union credit report.

      96.    Plaintiff takes great pride in her good name and established credit rating

and works hard to ensure that her bills are paid in-full and on-time each month.

Plaintiff believes and understands that her credit record with her creditors is good,

so Plaintiff could not imagine how her application had been denied.


 AmeriSave Mortgage Corporation Denies Plaintiff Credit Due to Defendant
        Equifax’s Inaccurate Credit Reporting on March 26, 2021




                                           21
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 22 of 30




      97.    On or about March 26, 2021, Plaintiff sought to obtain a mortgage

refinance and submitted a credit application to AmeriSave Mortgage Corporation.

      98.    Shortly thereafter, in or about March 26, 2021, AmeriSave Mortgage

Corporation denied Plaintiff’s credit application based upon the contents of

Plaintiff’s Equifax credit report.

      99.    Specifically, Equifax was reporting the Plaintiff as deceased on her

credit report.

      100. Plaintiff takes great pride in her good name and established credit rating

and works hard to ensure that her bills are paid in-full and on-time each month.

Plaintiff believes and understands that her credit record with her creditors is good,

so Plaintiff could not imagine how her application had been denied.

      101. As a result of the multiple “deceased” annotations contained throughout

Plaintiff’s credit reports, Defendants Equifax, Experian, and Trans Union made it

practically impossible for Plaintiff to obtain credit.

      102. As a result of the multiple “deceased” annotations contained throughout

Plaintiff’s credit reports, Defendants Equifax, Experian, and Trans Union caused

other furnishers of credit such as Comenity Bank and Synchrony Bank to reduce her

credit limits which further damaged her credit.

      103. As a standard practice, Defendants Equifax, Experian, and Trans Union

do not conduct independent investigations in response to consumer disputes. Instead,


                                           22
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 23 of 30




they merely parrot the response of the furnisher despite numerous court decisions

admonishing this practice. See Cushman v. Trans Union Corp., 115 F.3d 220, 225

(3d Cir. 1997) (“The ‘grave responsibilit[y]’ imposed by § 1681i(a) must consist of

something more than merely parroting information received from other sources.

Therefore, a ‘reinvestigation’ that merely shifts the burden back to the consumer and

the credit grantor cannot fulfill the obligations contemplated by the statute.”);

Apodaca v. Discover Fin. Servs., 417 F. Supp. 2d 1220, 1230–31 (D.N.M. 2006)

(noting that credit reporting agencies may not rely on automated procedures that

make only superficial inquiries once the consumer has notified it that information is

disputed); Gorman v. Experian Info. Sols., Inc., 2008 WL 4934047, at *6 (S.D.N.Y.

Nov. 19, 2008).

      104. Consistent with their standard policies and procedures, Defendants

Equifax, Experian, and Trans Union automatically generated their “investigation”

results once the aforementioned furnishers provided their responses to Plaintiff’s

disputes, verifying that Plaintiff was deceased, and no employee from any of the

credit bureaus took any additional steps to review Plaintiff’s documentation,

information, or the Social Security Administration’s (“SSA”) Death Master File,

which Defendants purchase from the SSA, after the furnishers provided their

responses to Plaintiff’s disputes.




                                         23
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 24 of 30




      105. Instead, Defendants Equifax, Experian, and Trans Union blindly

accepted the aforementioned furnishers’ incomplete version of the facts and

continued to report the inaccurate, derogatory information on Plaintiff’s credit

reports, namely, that he is deceased.

      106. Defendants Equifax, Experian, and Trans Union continue the practice

of parroting the response from furnishers even though they have been repeatedly

sued for failing to conduct reasonable investigations as required by the FCRA.

      107. Defendants Equifax, Experian, and Trans Union do not intend to

modify their dispute-processing procedures because doing so would drastically

increase their operating expenses.

      108. Instead, Defendants Equifax, Experian, and Trans Union intentionally

choose not to comply with the FCRA to lower their costs. Accordingly, Defendants

Equifax, Experian, and Trans Union’s violations of the FCRA are willful.

      109. At all times pertinent hereto, Defendants Equifax, Experian, and Trans

Union were acting by and through their agents, servants, and/or employees who were

acting within the course and scope of their agency or employment, and under the

direct supervision and control of the Defendants herein.

      110. At all times pertinent hereto, the conduct of Defendants Equifax,

Experian, and Trans Union, as well as that of their agents, servants, and/or




                                        24
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 25 of 30




employees, was intentional, willful, reckless, and in grossly negligent disregard for

federal law and the rights of Plaintiff herein.

                                CLAIMS FOR RELIEF

                                  COUNT I
                            15 U.S.C. § 1681e(b)
   Failure to Follow Reasonable Procedures to Assure Maximum Possible
                                  Accuracy
  (First Claim for Relief Against Defendants Equifax, Experian, and Trans
                                   Union)

      111. Plaintiff re-alleges and incorporates the allegations set forth in

Paragraphs 1-110 as if fully stated herein.

      112. The FCRA mandates that “[w]henever a consumer reporting agency

prepares a consumer report it shall follow reasonable procedures to assure maximum

possible accuracy of the information concerning the individual about whom the

report relates.” 15 U.S.C. § 1681e(b).

      113. On multiple occasions, Defendants Equifax, Experian, and Trans Union

prepared patently false consumer reports concerning Plaintiff.

      114. Despite actual and implied knowledge that Plaintiff is not dead,

Defendants Equifax, Experian, and Trans Union readily sold such false reports to

one or more third parties, thereby misrepresenting Plaintiff, and ultimately,

Plaintiff’s creditworthiness.

      115. Defendants Equifax, Experian, and Trans Union each violated 15

U.S.C. § 1681e(b) by failing to establish or to follow reasonable procedures to assure
                                           25
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 26 of 30




maximum possible accuracy in the preparation of the credit reports and credit files

they published and maintain concerning Plaintiff.

      116. As a result of Defendant Equifax, Experian, and Trans Union’s conduct,

action, and inaction, Plaintiff suffered damage by loss of credit; loss of the ability to

purchase and benefit from her credit; being chilled from seeking credit opportunities;

the expenditure of time and money disputing and trying to correct the blatantly

inaccurate credit reporting; and emotional distress including the mental and

emotional pain, anguish, humiliation, and embarrassment of credit denials, fear of

financial difficulty, and the inability to obtain credit for important life purchases.

      117. Defendant Equifax, Experian, and Trans Union’s conduct, action, and

inaction was willful, rendering them liable for actual or statutory damages, and

punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.

§ 1681n. In the alternative, it was negligent, entitling Plaintiff to recover under 15

U.S.C. § 1681o.

      118. Plaintiff is entitled to recover attorneys’ fees and costs from Defendants

Equifax, Experian, and Trans Union in an amount to be determined by the Court

pursuant to 15 U.S.C. § 1681n and/or § 1681o.

                                     COUNT II
                                  15 U.S.C. § 1681i
                 Failure to Perform a Reasonable Reinvestigation
        (Second Claim for Relief Against Defendants Equifax, Experian, and
                                 Trans Union)


                                           26
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 27 of 30




      119. Plaintiff re-alleges and incorporates the allegations set forth in

Paragraphs 1-110 as if fully stated herein.

      120. The FCRA mandates that Defendants Equifax, Experian, and Trans

Union conduct an investigation of the accuracy of information “[i]f the completeness

or accuracy of any item of information contained in a consumer’s file” is disputed

by the consumer. See 15 U.S.C. § 1681i(a)(1). The Act impose a 30-day time

limitation for the completion of such an investigation. Id.

      121. The FCRA provides that if Defendants Equifax, Experian, and Trans

Union conduct an investigation of disputed information and confirm that the

information is in fact inaccurate, or are unable to verify the accuracy of the disputed

information, they are required to delete that item of information from the consumer’s

file. See 15 U.S.C. § 1681i(a)(5)(A).

      122. On multiple occasions during 2020 and 2021, Plaintiff sent written

disputes to Defendants Equifax, Experian, and Trans Union, pleading with them to

comply with their statutory reinvestigation obligations and correct and/or delete

specific items in her credit files that are patently inaccurate, misleading, and highly

damaging to him and her ability to obtain credit, namely, references to him being

“deceased.”

      123. Either Defendants Equifax, Experian, and Trans Union conducted no

investigation of Plaintiff’s disputes, or such investigations were so shoddy as to


                                          27
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 28 of 30




allow patently false and highly damaging information to remain in Plaintiff’s credit

files, namely, the deceased notations.

      124. Defendants Equifax, Experian, and Trans Union violated 15 U.S.C. §

1681i on multiple occasions by failing to conduct a reasonable reinvestigation to

determine whether the disputed information was inaccurate and record the current

status of the disputed information, or delete the disputed information, before the end

of the 30-day period beginning on the date on which they received the notices of

dispute from Plaintiff; and by failing to maintain reasonable procedures with which

to filter and verify disputed information in Plaintiff’s credit files.

      125. As a result of Defendant Equifax, Experian, and Trans Union’s conduct,

action, and inaction, Plaintiff suffered damage by loss of credit; loss of the ability to

purchase and benefit from her credit; being chilled from seeking credit opportunities;

the expenditure of time and money disputing and trying to correct the blatantly

inaccurate credit reporting; and emotional distress including the mental and

emotional pain, anguish, humiliation, and embarrassment of credit denials, fear of

financial difficulty, and the inability to obtain credit for important life purchases.

      126. Defendant Equifax, Experian, and Trans Union’s conduct, action, and

inaction was willful, rendering them liable for actual or statutory damages, and

punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.




                                           28
     Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 29 of 30




§ 1681n. In the alternative, it was negligent, entitling Plaintiff to recover under 15

U.S.C. § 1681o.

      127. Plaintiff is entitled to recover attorneys’ fees and costs from Defendants

Equifax, Experian, and Trans Union in an amount to be determined by the Court

pursuant to 15 U.S.C. § 1681n and/or § 1681o.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for relief as follows:

      a)     Determining that Defendants negligently and/or willfully violated the

             FCRA;

      b)     Awarding Plaintiff actual damages, statutory, and punitive damages as

             provided by the FCRA;

      c)     Awarding Plaintiff reasonable attorneys’ fees and costs as provided by

             the FCRA; and

      d)     Granting further relief, in law or equity, as this Court may deem

             appropriate and just.

                                 DEMAND FOR JURY TRIAL

      128. Plaintiff demands a trial by jury.



Dated:       June 15, 2021
                                       JOSEPH P. MCCLELLAND, LLC

                                       /s/ Joseph P. McClelland
                                         29
Case 1:21-cv-02448-JPB-CCB Document 1 Filed 06/15/21 Page 30 of 30




                              Joseph P. McClelland
                              545 N. McDonough Street, Suite 210
                              Decatur, GA 30030
                              Telephone: (770) 775-0938
                              Fax: (470) 468-0070
                              Email: joseph@jacksonlaws.com

                              ATTORNEY FOR PLAINTIFF




                                30
